The Bradford National Bank of Greenville, a judgment creditor of defendants Armoni J. Floyd and Emma A. Floyd, filed a bill in the circuit court of Bond county to set aside a real estate mortgage made by these defendants to their children, Areta Wisnasky and Harold M. Floyd, to have plaintiff's judgment decreed to be a superior lien to the mortgage, and to have the sheriff sell the land. The grounds set forth in the complaint are that the mortgage was fraudulently made to hinder and delay plaintiff in collecting its judgment and was without good or sufficient consideration. From a judgment for plaintiff the defendants have appealed directly to this court.
There is no question in this case which gives this court jurisdiction. No freehold is directly involved in a suit by a judgment creditor to set aside a fraudulent conveyance made by a debtor and to subject the conveyed land to the *Page 188 
payment of the judgment. (Willson v. Labhart, 350 Ill. 165;Coutre v. Ermel, 315 id. 361; Fairbanks v. Carle, 217 id. 136;First Nat. Bank v. Vest, 187 id. 389; Hupp v. Hupp, 153 id. 490.) That rule applies to this case.
The cause is transferred to the Appellate Court for the Fourth District.
Cause transferred.